EXHIBIT 10.14



Federated Department Stores, Inc.,

Federated Retail Holdings, Inc.
(f/k/a The May Department Stores Company)

and

U.S. Bank National Association
(as successor to State Street Bank and Trust Company,
as successor to The First National Bank of Boston), Trustee

Tenth Supplemental Trust Indenture

Dated as of August 30, 2005



Supplementing that certain

Indenture

between

Federated Department Stores, Inc.

and

U.S. Bank National Association
(as successor to State Street Bank and Trust Company,
as successor to The First National Bank of Boston), Trustee

Dated as of December 15, 1994

Evidencing the Assumption by Federated Retail Holdings, Inc.
of all of the obligations and covenants of Federated Department Stores, Inc.
under the Indenture and the Securities

Tenth Supplemental Trust Indenture

TENTH SUPPLEMENTAL TRUST INDENTURE

, dated as of August 30, 2005, by and among Federated Department Stores, Inc., a
corporation duly organized and existing under the laws of the State of Delaware
("Federated"), Federated Retail Holdings, Inc. (f/k/a The May Department Stores
Company), a corporation duly organized and existing under the laws of the State
of New York ("Federated Holdings"), and U.S. Bank National Association (as
successor to State Street Bank and Trust Company, as successor to The First
National Bank of Boston), a national banking association duly incorporated under
the laws of the United States of America, as Trustee ("Trustee"), supplementing
that certain Indenture, dated as of December 15, 1994, between Federated and
Trustee (the "Base Indenture"), as such Base Indenture has been previously
supplemented or amended from time to time (collectively, the "Prior
Supplements"). The Base Indenture as supplemented or amended by the Prior
Supplements is referred to herein, collectively, as the "Indenture".



RECITALS:

A. Pursuant to Section 11.01 of the Indenture, Federated is not permitted to
transfer (by lease, assignment, sale, or otherwise) all or substantially all of
its properties and assets to another Person unless, among other things, such
Person expressly assumes, in the form of a supplemental indenture, all of the
obligations of Federated under the Indenture and the Securities.

B. Pursuant to a Contribution Agreement, dated August 30, 2005, between
Federated and Federated Holdings, Federated transferred substantially all of its
properties and assets to Federated Holdings (the "Transfer") and Federated
Holdings agreed to assume all of the obligations of Federated under the
Indenture and the Securities.

C. Pursuant to Section 10.01 of the Indenture, Federated, Federated Holdings and
Trustee are entering into this Supplemental Indenture, without the consent of or
notice to any Holders, to evidence the assumption by Federated Holdings of the
obligations and covenants of Federated under the Indenture and the Securities.

D. Unless otherwise defined, all capitalized terms used herein that are defined
in the Indenture shall have the respective meanings assigned to them in the
Indenture.

Now, Therefore, This Supplemental Indenture Witnesseth:

In order to evidence the assumption by Federated Holdings of the obligations and
covenants of Federated under the Indenture and the Securities, it is mutually
agreed as follows:

ARTICLE I. ASSUMPTION OF OBLIGATIONS.

Section 1.1. - Assumption of Obligations.

Effective as of the date hereof, Federated Holdings hereby assumes all of the
obligations and covenants of Federated under the Indenture and the Securities,
and Federated is hereby relieved of all of its obligations and covenants under
the Indenture and the Securities. Federated Holdings hereby succeeds to and is
substituted for Federated in the Indenture with the same effect as if Federated
Holdings had been named in the Indenture as a party thereto. Upon the
effectiveness of this Supplemental Indenture, all appearances of the term
"Company" in the Indenture and the Securities shall be deemed to mean and apply
to Federated Holdings.

ARTICLE II. MISCELLANEOUS.

Section 2.1. - Reference to and Effect on the Indenture.

This Supplemental Indenture shall be construed as supplemental to the Indenture
and all of the terms and conditions of this Supplemental Indenture shall be
deemed to be part of the terms and conditions of the Indenture. Except as set
forth herein, the Indenture heretofore executed and delivered is hereby
(a) incorporated by reference in this Supplemental Indenture and (b) ratified,
confirmed and approved.

Section 2.2. - Supplemental Indenture May be Executed in Counterparts.

This instrument may be executed in any number of counterparts, each of which
shall be an original, but such counterparts shall together constitute but one
and the same instrument.

Section 2.3. - Effect of Headings.

The Article and Section headings herein are for convenience only and shall not
affect the construction hereof.

IN WITNESSETH WHEREOF

, the parties hereto have caused this Supplemental Indenture to be duly executed
as of the day and year first above written.



 

[Seal]

 

Attest:

Name: Christopher M. Kelly
Title: Associate Counsel

FEDERATED DEPARTMENT STORES, INC.



By: /s/ Dennis J. Broderick
Name: Dennis J. Broderick
Title: Senior Vice President, General Counsel and Secretary

[Seal]

 

Attest:

Name: Christopher M. Kelly
Title: Associate Counsel


FEDERATED RETAIL HOLDINGS, INC.



By: /s/ Brian M. Szames
Name: Brian M. Szames
Title: Vice President and Treasurer


Attest:

Name: Donald E. Smith
Title: Vice President


U.S. BANK NATIONAL ASSOCIATION



By: /s/ Paul D. Allen
Name: Paul D. Allen
Title: Vice President

 

STATE OF OHIO



COUNTY OF HAMILTON

On this 30th day of August 2005, before me personally came Dennis J. Broderick,
to me known, who, being by me duly sworn, did depose and say that he/she is a
Senior Vice President, General Counsel and Secretary of FEDERATED DEPARTMENT
STORES, INC., one of the entities described in and which executed the above
instrument; that he/she knows the seal of said entity; that the seal or a
facsimile thereof affixed to said instrument in such seal; that it was so
affixed by authority of the Board of Directors of said entity, and that he/she
signed his/her name thereto by like authority.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.



/s/ Dianne M. Webber

Notary Public, State of Ohio

My Commission Expires: November 17, 2007

STATE OF OHIO



COUNTY OF HAMILTON

On this 30th day of August 2005, before me personally came Brian M. Szames, to
me known, who, being by me duly sworn, did depose and say that he/she is a Vice
President and Treasurer of FEDERATED RETAIL HOLDINGS, INC., one of the entities
described in and which executed the above instrument; that he/she knows the seal
of said entity; that the seal or a facsimile thereof affixed to said instrument
in such seal; that it was so affixed by authority of the Board of Directors of
said entity, and that he/she signed his/her name thereto by like authority.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.





/s/ Dianne M. Webber

Notary Public, State of Ohio

My Commission Expires: November 17, 2007

 

 

STATE OF MASSACHUSETTS



COUNTY OF SUFFOLK

On this 30th day of August 2005, before me personally came Paul D. Allen, to me
known, who, being by me duly sworn, did depose and say that he/she is a Vice
President of U.S. BANK NATIONAL ASSOCIATION, one of the entities described in
and which executed the above instrument, that he/she signed his/her name thereto
by authority of the Board of Directors of said entity.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.



/s/ Rachel M. Sylvia

Notary Public, State of Massachusetts

My Commission Expires: February 18, 2001